
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1581
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Rooney submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring eight marines from the 3rd
		  Battalion 1st Marines who fought in Haditha, Iraq, on November 19,
		  2005.
	
	
		Whereas Sergeant Sanick Dela Cruz, Captain Randy Stone,
			 Lance Corporal Justin Sharratt, Captain Lucas McConnell, Lance Corporal Stephen
			 Tatum, Lieutenant Andrew Grayson, Lieutenant Colonel Jeffrey Chessani, and
			 Staff Sergeant Frank Wuterich all honorably served the United States;
		Whereas these eight men dutifully volunteered to serve
			 their country in the United States Marine Corps;
		Whereas these eight marines faced imminent danger in the
			 form of improvised explosive devices and small-arms fire from insurgent forces
			 in Haditha, Iraq;
		Whereas these eight marines exhibited extreme bravery and
			 courage to continue performing their duty under the harsh conditions of
			 combat;
		Whereas these eight marines underwent the terrible tragedy
			 of losing their friend Lance Corporal Miguel Terrazas;
		Whereas these eight marines made difficult real-time
			 decisions under life threatening circumstances;
		Whereas these eight marines were wrongly accused of
			 committing war crimes; and
		Whereas these eight marines were acquitted of all charges:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the service of Sergeant Sanick Dela
			 Cruz, Captain Randy Stone, Lance Corporal Justin Sharratt, Captain Lucas
			 McConnell, Lance Corporal Stephen Tatum, Lieutenant Andrew Grayson, Lieutenant
			 Colonel Jeffrey Chessani, and Staff Sergeant Frank Wuterich in the United
			 States Marine Corps;
			(2)thanks them for
			 their courage and composure under life-threatening circumstances; and
			(3)mourns the loss of
			 Lance Corporal Miguel Terrazas.
			
